Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 11-21 are currently pending and have been examined.
Claim 10 has been canceled.
Claims 1-9 and 11-21 are allowed.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 15 October 2019.

Objections and Formal Matters
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “328” has been used to designate both the illustrative image model and the treatment regime (Spec in ¶ 0064) and reference character “817” has been used to designate both the channel generative model, an image generating model, and a parameterized heart model (Spec in ¶ 0070 and ¶ 0072).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Reasons for Allowance
The limitation in independent claims 1, 11, and 20 specifically requiring converting, by the medical record to illustrative medical image translation engine, the one or more predicted prognosis records to an illustrative sequence of medical images using a first agent, wherein the illustrative sequence of medical images comprises a leaking swimming pool model of relapsing-remitting multiple sclerosis flare-ups wherein the medical record to illustrative medical translation engine is a generative adversarial network trained via duel neural machine translations is free of the art.
The most remarkable prior arts of record are as follows:
Lyman et al. (US Patent Pub No 2020/0160980)[hereinafter Lyman] teaching on a patient prognosis predictive engine wherein a machine learning model creates forecast images of a lesion change for said patient in the Detailed Description in ¶ 0356, ¶ 0381-384, and ¶ 0254;
Madani et al. (US Patent Pub No 2019/0197358)[hereinafter Madani] teaching on a generative adversarial neural network for medical image classification in the Detailed Description ¶ 0033, ¶ 0052-53, and ¶ 0073; -AND-
Bret Stetka, Think of Multiple Sclerosis as a Leaking Swimming Pool, Scientific American: Neurology (June 18, 2015) teaching on a MS topographical model for symptom progression prediction.
While Lyman, Madani, and Stetka all teach on particular aspects of the claimed invention, one of ordinary skill in the art at the time the invention was filed would lack a teaching, suggestion, or motivation to combine the different modeling approaches to teach on the claimed invention. The different modeling approaches of Madani and Stetka do not attempt to solve the same problem as the claimed invention. While the system of Lyman does forecast prognosis images for a patient, there is no motivation to combine the modeling approaches of Madani or Stetka to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, independent claims 1, 11, and 20 with corresponding dependent claims 2-9, 12-19, and 21 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626